                 Case 18-18975             Doc 30   Filed 04/01/19 Entered 04/01/19 16:29:22        Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Dwan Johnson                                    §     Case No. 18-18975
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      STEVEN R. RADTKE, chapter 7 trustee, submits this Final Account, Certification that
              the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 2,350.00                            Assets Exempt: 6,900.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 11,920.15           Claims Discharged
                                                                    Without Payment: 17,446.55

              Total Expenses of Administration: 2,169.85


                      3) Total gross receipts of $ 14,090.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 14,090.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-18975             Doc 30    Filed 04/01/19 Entered 04/01/19 16:29:22            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 10,000.00        $ 10,897.92            $ 10,897.92           $ 10,897.92

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,169.85               2,169.85                2,169.85

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                     NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                           12,257.00           13,675.05               3,418.05                1,022.23

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                               4,594.13           2,199.60               2,199.60                    0.00

TOTAL DISBURSEMENTS                                $ 26,851.13        $ 28,942.42            $ 18,685.42           $ 14,090.00


                 4) This case was originally filed under chapter 7 on 07/05/2018 . The case was pending
          for 7 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/13/2019                        By:/s/STEVEN R. RADTKE
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 18-18975             Doc 30       Filed 04/01/19 Entered 04/01/19 16:29:22                    Desc Main
                                                       Document     Page 3 of 10




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

Chase                                                                         1129-000                                             700.00

Isf                                                                           1129-000                                         13,390.00

TOTAL GROSS RECEIPTS                                                                                                          $ 14,090.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

NA                                                                                                      NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              Illinois Department Of
1             Revenue Bankruptcy Section          4110-000          10,000.00            10,897.92            10,897.92         10,897.92

TOTAL SECURED CLAIMS                                              $ 10,000.00          $ 10,897.92          $ 10,897.92        $ 10,897.92


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
             Case 18-18975             Doc 30        Filed 04/01/19 Entered 04/01/19 16:29:22          Desc Main
                                                      Document     Page 4 of 10




                                         UNIFORM
                                                            CLAIMS             CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED           ASSERTED           ALLOWED
                                          CODE

STEVEN R. RADTKE                          2100-000                    NA             2,159.00        2,159.00          2,159.00


STEVEN R. RADTKE                          2200-000                    NA                10.85           10.85            10.85

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA            $ 2,169.85       $ 2,169.85       $ 2,169.85
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED           ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA               NA              NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA             $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)              Claim)

                                                                       0.00                 NA             NA              0.00


            Illinois Child Suppo, 509 S
            6th St
            Springfield, IL 62701                                10,257.00                  NA             NA              0.00


            Tamela Doby, C/O IL Dept of
            Health and Human
            Svc                                                        0.00                 NA             NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-18975             Doc 30       Filed 04/01/19 Entered 04/01/19 16:29:22          Desc Main
                                                     Document     Page 5 of 10




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)              Claim)

            Illinois Department Of
1           Revenue Bankruptcy Section          5800-000               NA             1,777.73       1,777.73            531.66


2           Internal Revenue Service            5800-000          2,000.00            1,640.32       1,640.32            490.57


4           Tamela Doby                         5800-000               NA           10,257.00              0.00             0.00

TOTAL PRIORITY UNSECURED                                       $ 12,257.00        $ 13,675.05       $ 3,418.05        $ 1,022.23
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            City of Chicago Dept of
            Finance, c/o Harris & Harris,
            P.C. 111 W Jackson Blvd Ste
            400 Chicago, IL 60604                                  200.00                  NA              NA               0.00


            ERC/Enhanced Recovery
            Corp, 8014 Bayberry Rd
            Jacksonville, FL 32256                                 701.00                  NA              NA               0.00


            ERC/Enhanced Recovery
            Corp, 8014 Bayberry Rd
            Jacksonville, FL 32256                                 208.00                  NA              NA               0.00


            I C System Inc, Po Box 64378
            Saint Paul, MN 55164                                   130.00                  NA              NA               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-18975             Doc 30       Filed 04/01/19 Entered 04/01/19 16:29:22          Desc Main
                                                     Document     Page 6 of 10




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Merchants Credit, 223 W
            Jackson Blvd Ste 7 Chicago,
            IL 60606                                               145.00                  NA              NA             0.00


            Nationwide Credit &
            Collection, PO Box 3159
            Hinsdale, IL 60522                                     210.13                  NA              NA             0.00


            Peoples Energy, 200 E
            Randolph St Chicago, IL
            60601                                                  784.00                  NA              NA             0.00


            Public Storage, 1001 W 111th
            St Chicago, IL 60643                                      0.00                 NA              NA             0.00


            Village of Calumet Park,
            12409 S. Throop St Calumet
            Park, IL 60827                                         216.00                  NA              NA             0.00


2           Internal Revenue Service            7100-000         2,000.00               992.76         992.76             0.00


            Pyod, Llc Its Successors And
3           Assigns As Assignee                 7100-000              NA              1,206.84       1,206.84             0.00

TOTAL GENERAL UNSECURED                                         $ 4,594.13          $ 2,199.60      $ 2,199.60           $ 0.00
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                       Page:       1
                                           Case 18-18975            Doc 30     Filed 04/01/19 Entered 04/01/19 16:29:22                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   7 of 10AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              18-18975                         TAB            Judge:        Timothy A. Barnes                            Trustee Name:                      STEVEN R. RADTKE
Case Name:            Dwan Johnson                                                                                               Date Filed (f) or Converted (c):   07/05/2018 (f)
                                                                                                                                 341(a) Meeting Date:               08/06/2018
For Period Ending:    02/13/2019                                                                                                 Claims Bar Date:                   11/08/2018


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. 2001 Chevrolet Tahoe Mileage: 176000                                                 4,750.00                    4,750.00                                                       0.00                        FA
  2. Used Household Goods, Furniture                                                          50.00                       0.00                                                       0.00                        FA
  3. Used Consumer Electronics, Tv, Cell Phone                                               300.00                       0.00                                                       0.00                        FA
  4. Used Clothing                                                                           500.00                       0.00                                                       0.00                        FA
  5. Dogs                                                                                Unknown                          0.00                                                       0.00                        FA
  6. Cash                                                                                     40.00                       0.00                                                       0.00                        FA
  7. Isf                                                                                 17,000.00                   13,390.00                                                13,390.00                          FA
  8. Chase                                                                                   700.00                    700.00                                                     700.00                         FA
  9. Workmens Compensation Claim Johnson V. Cta                                          Unknown                          0.00                                                       0.00                        FA
     Law Office Of Dworkin And Maciariello
INT. Post-Petition Interest Deposits (u)                                                 Unknown                          N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $23,340.00                  $18,840.00                                               $14,090.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  11/2018 Begin work on TFR

  8/2018 Non exempt funds in bank accounts filed motion for turnover received funds




  Initial Projected Date of Final Report (TFR): 12/31/2019            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                  Page:           1
                                         Case 18-18975                Doc 30 Filed 04/01/19
                                                                                          FORM 2Entered 04/01/19 16:29:22                               Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 8 of 10 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-18975                                                                                              Trustee Name: STEVEN R. RADTKE                                           Exhibit 9
      Case Name: Dwan Johnson                                                                                                Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX6495
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX9769                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                               4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
   09/18/18                       Dwan M. Johnson                           Turnover of Non-exempt funds                                                  $14,090.00                                $14,090.00

                                                                            Gross Receipts                            $14,090.00

                        7                                                   Isf                                       $13,390.00    1129-000

                        8                                                   Chase                                        $700.00    1129-000

   01/10/19           1001        Illinois Department Of Revenue            Final distribution to claim 1                           4110-000                                   $10,897.92             $3,192.08
                                  Bankruptcy Section                        creditor account # representing
                                  Po Box 19035                              a payment of 100.00 % per
                                  Springfield, Il 62794-9035                court order.
   01/10/19           1002        STEVEN R. RADTKE                          Final distribution creditor                             2100-000                                    $2,159.00             $1,033.08
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,
   01/10/19           1003        STEVEN R. RADTKE                          Final distribution creditor                             2200-000                                        $10.85            $1,022.23
                                  CHILL, CHILL & RADTKE, P.C.               account # representing a
                                  79 WEST MONROE STREET                     payment of 100.00 % per court
                                  SUITE 1305                                order.
                                  CHICAGO, IL 60603

                                  ,
   01/10/19           1004        Illinois Department Of Revenue            Final distribution to claim 1                           5800-000                                       $531.66               $490.57
                                  Bankruptcy Section                        creditor account # representing
                                  Po Box 19035                              a payment of 29.91 % per court
                                  Springfield, Il 62794-9035                order.
   01/10/19           1005        Internal Revenue Service                  Final distribution to claim 2                           5800-000                                       $490.57                 $0.00
                                  P.O. Box 7346                             creditor account # representing
                                  Philadelphia, Pa 19101-7346               a payment of 29.91 % per court
                                                                            order.


                                                                                                              COLUMN TOTALS                               $14,090.00           $14,090.00
                                                                                                                  Less: Bank Transfers/CD's                     $0.00                $0.00
                                                                                                              Subtotal                                    $14,090.00           $14,090.00

                                                                                    Page Subtotals:                                                       $14,090.00           $14,090.00
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                       Page:    2
                                 Case 18-18975   Doc 30   Filed 04/01/19 Entered    04/01/19
                                                                              Less: Payments     16:29:22
                                                                                             to Debtors     Desc$0.00
                                                                                                                 Main         $0.00
                                                           Document     Page
                                                                          Net
                                                                              9  of  10                      $14,090.00   $14,090.00
                                                                                                                                        Exhibit 9




                                                            Page Subtotals:                                      $0.00        $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                           Page:     3
                                 Case 18-18975    Doc 30          Filed 04/01/19 Entered 04/01/19 16:29:22         Desc Main
                                                                   Document     Page 10 of 10
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX6495 - Checking                                        $14,090.00               $14,090.00                $0.00
                                                                                                         $14,090.00               $14,090.00                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $14,090.00
                                            Total Gross Receipts:                     $14,090.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
